Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered January 24, 1996, convicting defendant, upon his plea of guilty, of two counts of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years, unanimously affirmed.
Defendant received effective assistance of counsel in connection with his guilty plea (People v Ford, 86 NY2d 397, 404). The record establishes that the plea was knowing, voluntary, and intelligent, and that defendant’s factual recitations contained nothing to cast doubt on his guilt. We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.